DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is continuation application of International Application PCT/JP2018/007212 filed on Feb. 27, 2018.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadota (US 2015/0307306A1).  Kadota discloses a cash handling apparatus comprising: a composite body (10) that consists of a plurality of connected modules (13, 14, 15, 16); slide rails (51, 52) with which the composite body is drawn out of the housing; a holding part (170) that is fixed to two or more adjacent surfaces among four outer surfaces of the composite body and holds the plurality of modules together; and  brackets (50BX, 50B, 50CX, 50C) that are fixed to the composite body and placed directly or indirectly on the slide rails.  The brackets include catch sections (50BX, 50CX) for preventing the brackets from being dropped in a width direction orthogonal to an open-close direction of the slide rails, with the brackets placed directly or indirectly on the slide rails; and at least one of the slide rails is fixed to the holding part (see para. 0823), and at least one of the brackets is placed on the slide rail via the holding part (see Fig. 7).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (US 2015/0230605).  Miyake discloses a cash handling apparatus comprising: a composite body (20) that consists of a plurality of connected modules (see Fig. 3, note 4 separate modules); slide rails (30R, 30La, 30Lb,) with which the composite body is drawn out of the housing; a holding part (40) that is fixed to two or more adjacent surfaces among four outer surfaces of the composite body and holds the plurality of modules together.  The plurality of modules are connected in a height direction (see Fig. 3), and the holding part is fixed to at least an uppermost module and a lowermost module of the plurality of modules at a first surface of the four outer surfaces of the composite body and is fixed to at least one of the modules at a second surface adjacent to the first surface among the four outer surfaces (see Fig. 3).  The slide rails include only three slide rails, the three slide rails being first (30La) and second slide (30R) rails located on opposite sides of the composite body and a third slide rail located below the first slide rail.  the first slide rail and the third slide rail are fixed to the holding part.  The first side rail (30La) and the third slide rail (30Lb) are fixed to the holding part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 10,083,563) and Kanbayashi et al. (US 9,934,654) disclose cash handling devices with connected modules on slide rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653